Title: Address by Pennsylvania and Virginia Delegates in Congress to the Inhabitants West of Laurel Hill, 25 July 1775: résumé
From: Franklin, Benjamin
To: 


<Philadelphia, July 25, 1775: We are concerned about your continuing boundary disputes. We do not inquire into their origins or merits but, as representatives of two of the colonies united to defend the liberties of America, have the duty to remove if we can every obstacle that prevents Americans from co-operating to that end. This is our motive for earnestly requesting you to turn your animosities as inhabitants of separate colonies into a common effort to preserve all that makes our country dear to us.
We are convinced that you, like us, wish to see this transformation. To that end we recommend that you disband all bodies of armed men maintained by either province, discharge all those who are in prison or under bail for their part in the contest, and until it is settled leave every one in peaceful possession; thus “the public tranquility will be secured without injury to the titles on either side.” We are confident that the dispute, which has brought much mischief and no good, will soon be peaceably and legally determined. Signed for the Pennsylvania delegation by Franklin, John Dickinson, Charles Humphreys, George Ross, and James Wilson, and for the Virginia delegation by Benjamin Harrison, P. Henry, Jr., Thomas Jefferson, and Richard Henry Lee. >
